DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restrictions
Applicant’s election without traverse of species III, claims 1-3, 5-12, 14-20, and 22-25, in the reply filed on 30 November 2021 is acknowledged.
Claims 4, 13, and 21 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 30 November 2021.

Information Disclosure Statement
Information disclosure statements filed 24 October 2019 and 30 November 2021 have been fully considered.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.
Therefore, the subject matter of claim 1, “a heat dissipation device defining a fluid chamber, wherein at least a portion of the second surface of the integrated circuit 
Therefore, the subject matter of claim 3, “wherein the substrate further includes a recess,” in combination with an embodiment comprising at least, “wherein at least a portion of the plurality of device-to-substrate interconnects are positioned in a grouping,” and, “at least one channel formed between the first surface of the integrated circuit device and the substrate,” of claim 1 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the subject matter of claims 9 and 18, “a substrate,” in combination with an embodiment comprising at least, “a first integrated circuit device,” and, “a second integrated circuit device,” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the subject matter of claim 9, “a heat dissipation device defining a fluid chamber, wherein at least a portion of the second surface of the first integrated circuit device is exposed to the fluid chamber and wherein at least a portion of the second surface of the second integrated circuit device is exposed to the fluid chamber,” in combination with an embodiment comprising at least, “wherein at least a portion of the plurality of device-to-device interconnects are positioned in a grouping,” and, “at least one channel formed between the first surface of the second integrated circuit device 
Therefore, the subject matter of claim 11, “wherein the substrate further includes a recess,” in combination with an embodiment comprising at least, “wherein at least a portion of the plurality of device-to-device interconnects are positioned in a grouping,” and, “at least one channel formed between the first surface of the second integrated circuit device and the second surface of the first integrated circuit device,” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the subject matter of claim 12, “wherein the first surface of the second integrated circuit device is electrically attached to the substrate with a second plurality of device-to-substrate interconnects extending between the first surface of the second integrated circuit device and the substrate,” in combination with an embodiment comprising at least, “wherein at least a portion of the plurality of device-to-device interconnects are positioned in a grouping,” and, “at least one channel formed between the first surface of the second integrated circuit device and the second surface of the first integrated circuit device,” of claim 9 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Therefore, the subject matter of claim 18, “a heat dissipation device defining a fluid chamber, wherein at least a portion of the second surface of the first integrated circuit device is exposed to the fluid chamber and wherein at least a portion of the second surface of the second integrated circuit device is exposed to the fluid chamber,” in combination with an embodiment comprising at least, “wherein at least a portion of 
Therefore, the subject matter of claim 20, “wherein the substrate further includes a recess,” in combination with an embodiment comprising at least, “wherein at least a portion of the second plurality of device-to-substrate interconnects are positioned in a grouping,” and, “at least one channel formed between the first surface of the second integrated circuit device and the substrate,” of claim 18 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, 

Specification
The specification is objected to as failing to provide proper antecedent basis for the claimed subject matter.  See 37 CFR 1.75(d)(1) and MPEP § 608.01(o).  Correction of the following is required: the subject matter of claim 3, “wherein the substrate further includes a recess,” in combination with an embodiment comprising at least, “wherein at least a portion of the plurality of device-to-substrate interconnects are positioned in a grouping,” and, “at least one channel formed between the first surface of the integrated circuit device and the substrate,” of claim 1; the subject matter of claims 9 and 18, “a substrate,” in combination with an embodiment comprising at least, “a first integrated circuit device,” and, “a second integrated circuit device”; the subject matter of claim 11, “wherein the substrate further includes a recess,” in combination with an embodiment comprising at least, “wherein at least a portion of the plurality of device-to-device interconnects are positioned in a grouping,” and, “at least one channel formed between the first surface of the second integrated circuit device and the second surface of the first integrated circuit device,” of claim 9; the subject matter of claim 12, “wherein the first surface of the second integrated circuit device is electrically attached to the substrate with a second plurality of device-to-substrate interconnects extending between the first surface of the second integrated circuit device and the substrate,” in combination with an embodiment comprising at least, “wherein at least a portion of the plurality of device-to-device interconnects are positioned in a grouping,” and, “at least .

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):

(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:

The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claims 1-3, 5-12, 14-20, and 22-25 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1 recites the limitation, “a heat dissipation device defining a fluid chamber, wherein at least a portion of the second surface of the integrated circuit device is exposed to the fluid chamber,” in combination with, “wherein at least a portion of the plurality of device-to-substrate interconnects are positioned in a grouping,” and, “at least 1) and the substrate (120).  However, this embodiment does not comprise a heat dissipation device defining a fluid chamber, wherein at least a portion of the second surface of the integrated circuit device is exposed to the fluid chamber.  Similarly, the embodiments comprising a heat dissipation device (200) defining a fluid chamber (210), wherein at least a portion of the second surface of the integrated circuit device (1101) is exposed to the fluid chamber do not comprise at least a portion of the plurality of device-to-substrate interconnects positioned in a grouping; and comprising at least one channel formed between the first surface of the integrated circuit device and the substrate.
Claim 3 recites the limitation, “wherein the substrate further includes a recess.”  Similar to the deficiency discussed in claim 1, the elected embodiment of FIGs. 19-24 comprising at least a portion of the plurality of device-to-substrate interconnects positioned in a grouping; and comprising at least one channel formed between the first 
Claims 5-8 suffer from the same deficiency as claim 1.
Claims 9 and 18 recite the limitation, “a substrate,” in combination with, “a first integrated circuit device,” and, “a second integrated circuit device.”  It is unclear how the disclosed integrated circuit assembly comprising a substrate is formed in an embodiment comprising a first integrated circuit device and a second integrated circuit device.  As best understood by Examiner, the elected embodiments of FIGs. 19-24 comprise either a substrate (120) and a first integrated circuit device (3101), or a first integrated circuit device (3102) and a second integrated circuit device (3101).  None of the elected embodiments comprise all three elements of a substrate, a first integrated circuit die, and a second integrated die.  In embodiments with all three of the aforementioned elements, said embodiments lack, “wherein at least a portion of the plurality of device-to-device interconnects are positioned in a grouping,” and, “at least one channel formed between the first surface of the second integrated circuit device and the second surface of the first integrated circuit device,” as claimed.
Claim 9 recites the limitation, “a heat dissipation device defining a fluid chamber, wherein at least a portion of the second surface of the first integrated circuit device is exposed to the fluid chamber and wherein at least a portion of the second surface of the second integrated circuit device is exposed to the fluid chamber,” in combination with, “wherein at least a portion of the plurality of device-to-device interconnects are positioned in a grouping,” and, “at least one channel formed between the first surface of 1) and the second surface of the first integrated circuit device (3102).  However, this embodiment does not comprise a heat dissipation device defining a fluid chamber, wherein at least a portion of the second surface of the first integrated circuit device is exposed to the fluid chamber and wherein at least a portion of the second surface of the second integrated circuit device is exposed to the fluid chamber.  Similarly, the embodiments comprising a heat dissipation device (200) defining a fluid chamber (210), wherein at least a portion of the second surface of the first integrated circuit device (1101) is exposed to the fluid chamber and wherein at least a portion of the second surface of the second integrated circuit device (1102) is exposed to the fluid chamber do not comprise at least a portion of the plurality of device-to-device interconnects positioned in a grouping; and comprising at least one channel 
Claim 11 suffers from a similar deficiency to that of claim 3.
Claim 12 recites the limitation, “wherein the first surface of the second integrated circuit device is electrically attached to the substrate with a second plurality of device-to-substrate interconnects extending between the first surface of the second integrated circuit device and the substrate.”  It is unclear how this feature is formed in an embodiment comprising, “wherein at least a portion of the plurality of device-to-device interconnects are positioned in a grouping,” and, “at least one channel formed between the first surface of the second integrated circuit device and the second surface of the first integrated circuit device,” as claimed.  As best understood by Examiner, this feature is not found in the elected embodiment of FIGs. 19-24; and in the embodiments where this feature is found, said embodiments lack at least a portion of the plurality of device-to-device interconnects are positioned in a grouping and at least one channel formed between the first surface of the second integrated circuit device and the second surface of the first integrated circuit device.
Claims 14-17 suffer from the same deficiency as claim 9.
Claim 18 recites the limitation, “wherein the first surface of the second integrated circuit device is electrically attached to the substrate with a second plurality of device-to-substrate interconnects extending between the first surface of the first integrated circuit device and the substrate.”  It is unclear how the second plurality of device-to-substrate interconnects of the second integrated circuit device extend from the first integrated 
Claim 18 recites the limitation, “a second plurality of device-to-substrate interconnects.”  There is insufficient antecedent basis for this limitation in the claim because a first plurality of device-to-substrate interconnects is not explicitly claimed.
Claim 18 recites the limitation, “a heat dissipation device defining a fluid chamber, wherein at least a portion of the second surface of the first integrated circuit device is exposed to the fluid chamber and wherein at least a portion of the second surface of the second integrated circuit device is exposed to the fluid chamber,” in combination with, “wherein at least a portion of the second plurality of device-to-substrate interconnects are positioned in a grouping,” and, “at least one channel formed between the first surface of the second integrated circuit device and the substrate.”  It is unclear how the disclosed integrated circuit assembly comprising at least a portion of the second plurality of device-to-substrate interconnects positioned in a grouping; and comprising at least one channel formed between the first surface of the second integrated circuit device and the substrate is formed in an embodiment comprising a heat dissipation device defining a fluid chamber, wherein at least a portion of the second surface of the first integrated circuit device is exposed to the fluid chamber and wherein at least a portion of the second surface of the second integrated circuit device is exposed to the fluid chamber.  As best understood by Examiner, the elected embodiments of FIGs. 19-24 comprise at least a portion of the second plurality of device-to-substrate interconnects (332) positioned in a grouping (352); and comprise at least one channel (334) formed between the first surface of the second integrated circuit 1) and the substrate (120).  However, this embodiment does not comprise a heat dissipation device defining a fluid chamber, wherein at least a portion of the second surface of the first integrated circuit device is exposed to the fluid chamber and wherein at least a portion of the second surface of the second integrated circuit device is exposed to the fluid chamber.  Similarly, the embodiments comprising a heat dissipation device (200) defining a fluid chamber (210), wherein at least a portion of the second surface of the first integrated circuit device (1101) is exposed to the fluid chamber and wherein at least a portion of the second surface of the second integrated circuit device (1102) is exposed to the fluid chamber do not comprise at least a portion of the second plurality of device-to-substrate interconnects positioned in a grouping; and at least one channel formed between the first surface of the second integrated circuit device and the substrate.
Claim 20 suffers from a similar deficiency to that of claims 3 and 11.
Claims 22-25 suffer from the same deficiency as claim 18.
Claims 2, 10, and 19 are rejected for merely containing the flaws of the parent claim.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 2, 5-7, 9, 10, and 14-16 are rejected under 35 U.S.C. 103 as being unpatentable over Song et al. (US Patent Application Publication 2016/0007499, hereinafter Song ‘499) in view of Bonkohara (US Patent Application Publication 2014/0015119, hereinafter Bonkohara ‘119), both of record.
With respect to claim 1, Song’ 499 teaches (FIG. 1) an integrated circuit assembly substantially as claimed, comprising:
a substrate (102) ([0019]);
an integrated circuit device (112) having a first surface (116) and an opposing second surface (118), wherein the integrated circuit device is electrically attached to the substrate (102) with a plurality of device-to-substrate interconnects (122) extending between the first surface of the integrated circuit device and the substrate, and wherein at least a portion of the plurality of device-to-substrate interconnects are positioned in a grouping (the entirety of the device-to-substrate interconnects 122 comprise the grouping) ([0019]);
a sealing structure (174) surrounding the grouping of device-to-substrate interconnects (122) ([0025]);
an underfill material (124) disposed between the grouping of device-to-substrate interconnects (122) and the sealing structure (174) ([0019]); and
a heat dissipation device (132) defining a fluid chamber (162), wherein at least a portion of the second surface (118) of the integrated circuit device (112) is exposed to the fluid chamber (through ports 158) ([0021, 0023]).
Thus, Song ‘499 is shown to teach all the features of the claim with the exception of at least one channel formed between the first surface of the integrated circuit device 
However, Bonkohara ‘119 teaches (FIG. 1) at least one channel (lowermost arrow between integrated circuit device 11c and substrate 10) formed between the first surface (lower surface) of the integrated circuit device (11c) and the substrate (10), wherein the channel is open to a fluid chamber (S) and wherein at least a portion of the first surface of the integrated circuit device is exposed within the at least one channel ([0048, 0055]) to suppress a rise in an operating temperature of a semiconductor device ([0001]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have the integrated circuit assembly of Song ‘499 furthering comprising at least one channel formed between the first surface of the integrated circuit device and the substrate, wherein the channel is open to the fluid chamber and wherein at least a portion of the first surface of the integrated circuit device is exposed within the at least one channel as taught by Bonkohara ‘119 to suppress a rise in an operating temperature of a semiconductor device.

With respect to claim 2, Song ‘499 and Bonkohara ‘119 teach the device as described in claim 1 above, but primary reference Song ‘499 does not explicitly teach the additional limitation wherein the at least one channel is defined by two opposing side walls extending between the first surface of the integrated circuit device and the 
However, Bonkohara ‘119 teaches (FIG. 1) a fluidic channel (lowermost arrow between integrated circuit device 11c and substrate 10) formed between an integrated circuit device (11c) and a substrate (10) ([0048, 0055]) to suppress a rise in an operating temperature of a semiconductor device ([0001]).  When applied to the device of Song ‘499, this would result in said channel being defined by two opposing side walls (defined by sealing structure 174) extending between the first surface (116) of the integrated circuit device (112) and the substrate (102), and the grouping of device-to-substrate interconnects (122) would be disposed between the two opposing side walls.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the at least one channel of Song ‘499 and Bonkohara ‘199 defined by two opposing side walls extending between the first surface of the integrated circuit device and the substrate, and wherein the grouping of device-to-substrate interconnects is disposed between the two opposing side walls as taught by Bonkohara ‘199 to suppress a rise in an operating temperature of a semiconductor device.

With respect to claim 5, Song ‘499 teaches wherein the heat dissipation device (132) comprises a main body (134), having a first surface (136) and an opposing second surface (138), and a boundary wall (142) extending from the first surface of the main body ([0021]).
With respect to claim 6, Song ‘499 teaches wherein at least a portion of the boundary wall (142) of the heat dissipation device (132) is sealed (144) to the substrate (102) ([0021]).
With respect to claim 7, Song ‘499 teaches wherein the heat dissipation device (132) includes an input conduit (154) extending from the second surface (138) of the main body (134) to the first surface (136) of the main body, and an output port (168) extending from the first surface of the main body to the second surface of the main body ([0022-0023]).

With respect to claim 9, Song’ 499 teaches (FIG. 1) an integrated circuit assembly substantially as claimed, comprising:
a first integrated circuit device (102) having a first surface (bottom surface) and an opposing second surface (top surface) ([0019]);
a second integrated circuit device (112) having a first surface (116) and an opposing second surface (118), wherein the first surface of the second integrated circuit device is electrically attached to the second surface (top surface) of the first integrated circuit device (102) with a plurality of device-to-device interconnects (122), and wherein at least a portion of the plurality of device-to-device interconnects are positioned in a grouping (the entirety of the device-to-substrate interconnects 122 comprise the grouping) ([0019]);
a sealing structure (174) surrounding the grouping of device-to-device interconnects (122) ([0025]);

a heat dissipation device (132) defining a fluid chamber (162), wherein at least a portion of the second surface (118) of the second integrated circuit device (112) is exposed to the fluid chamber (through ports 158) ([0021, 0023]).
Thus, Song ‘499 is shown to teach all the features of the claim with the exception of:
a substrate;
wherein the first integrated circuit device is electrically attached to the substrate with a first plurality of device-to-substrate interconnects extending between the first surface of the first integrated circuit device and the substrate;
wherein at least a portion of the second surface of the first integrated circuit device is exposed to the fluid chamber; and
at least one channel formed between the first surface of the second integrated circuit device and the second surface of the first integrated circuit device, wherein the channel is open to the fluid chamber and wherein at least a portion of the first surface of the second integrated circuit device is exposed within the at least one channel.
However, Bonkohara ‘199 teaches (FIG. 1) stacking a plurality of integrated circuit devices (11) on a substrate (10) such that a first integrated circuit (11c) device would be electrically attached to the substrate with a first plurality of device-to-substrate interconnects (18c) extending between a first surface (bottom surface) of the first integrated circuit device and the substrate; wherein at least a portion of a second surface (top surface) of the first integrated circuit device is exposed to a fluid chamber 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the integrated circuit assembly of Song ‘499 further comprising a substrate; wherein the first integrated circuit device is electrically attached to the substrate with a first plurality of device-to-substrate interconnects extending between the first surface of the first integrated circuit device and the substrate; wherein at least a portion of the second surface of the first integrated circuit device is exposed to the fluid chamber; and at least one channel formed between the first surface of the second integrated circuit device and the second surface of the first integrated circuit device, wherein the channel is open to the fluid chamber and wherein at least a portion of the first surface of the second integrated circuit device is exposed within the at least one channel as taught by Bonkohara ‘199 to suppress a rise in an operating temperature of a semiconductor device.

With respect to claim 10, Song ‘499 and Bonkohara ‘119 teach the device as described in claim 9 above, but primary reference Song ‘499 does not explicitly teach the additional limitation wherein the at least one channel is defined by two opposing 
However, Bonkohara ‘119 teaches (FIG. 1) a fluidic channel (second arrow from the bottom between integrated circuit device 11b and integrated circuit device 11c) formed between a first integrated circuit device (11c) and a second integrated circuit device (11b) ([0048, 0055]) to suppress a rise in an operating temperature of a semiconductor device ([0001]).  When applied to the device of Song ‘499, this would result in said channel being defined by two opposing side walls (defined by sealing structure 174) extending between the first surface (116) of the second integrated circuit device (112) and the second surface (top surface) of the first integrated circuit device (102), and the grouping of device-to-device interconnects (122) would be disposed between the two opposing side walls.
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the at least one channel of Song ‘499 and Bonkohara ‘199 defined by two opposing side walls extending between the first surface of the second integrated circuit device and the second surface of the first integrated circuit device, and wherein the grouping of device-to-device interconnects is disposed between the two opposing side walls as taught by Bonkohara ‘199 to suppress a rise in an operating temperature of a semiconductor device.

With respect to claim 14, Song ‘499 teaches wherein the heat dissipation device (132) comprises a main body (134), having a first surface (136) and an opposing 
With respect to claim 15, Song ‘499 teaches wherein at least a portion of the boundary wall (142) of the heat dissipation device (132) is sealed (144) to the substrate (102) ([0021]).
With respect to claim 16, Song ‘499 teaches wherein the heat dissipation device (132) includes an input conduit (154) extending from the second surface (138) of the main body (134) to the first surface (136) of the main body, and an output port (168) extending from the first surface of the main body to the second surface of the main body ([0022-0023]).

Claims 3, 11, and 12 are rejected under 35 U.S.C. 103 as being unpatentable over Song ‘499 and Bonkohara ‘199 as applied to claims 1 and 9 above, and further in view of Wang et al. (US Patent Application Publication 2016/0071818, hereinafter Wang ‘818).
With respect to claims 3 and 11, Song ‘499 and Bonkohara ‘199 teach the devices as described in claims 1 and 9 above with the exception of the additional limitations wherein the substrate further includes a recess and wherein at least a portion of the integrated circuit device resides within the recess; and wherein the substrate further includes a recess and wherein at least a portion of the first integrated circuit device resides within the recess.
However, Wang ‘818 teaches (FIG. 3) a substrate (120) including a recess (390) to reduce the height of interconnects and thus improve electrical performance ([0085]).


With respect to claim 12, Song ‘499 and Bonkohara ‘199 teach the devices as described in claims 1 and 9 above with the exception of the additional limitation wherein the first surface of the second integrated circuit device is electrically attached to the substrate with a second plurality of device-to-substrate interconnects extending between the first surface of the second integrated circuit device and the substrate.
However, Wang ‘818 teaches (FIG. 4A) a first surface (bottom surface) of a second integrated circuit device (110F.1) electrically attached to a substrate (120) with a second plurality of device-to-substrate interconnects (unnumbered) extending between the first surface of the second integrated circuit device and the substrate ([0091]) to enable densely-packed multi-chip modules ([0012-0013]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the first surface of the second integrated circuit device of Song ‘499 and Bonkohara ‘199 electrically attached to the substrate with a second plurality of device-to-substrate interconnects extending between the first surface of the second integrated circuit device and the substrate as taught by Wang ‘818 to enable densely-packed multi-chip modules.

Claims 8 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Song ‘499 and Bonkohara ‘199 as applied to claims 5 and 14 above, and further in view of Refai-Ahmed (US Patent Application Publication 2010/0230805, hereinafter Refai-Ahmed ‘805) of record.
With respect to claims 8 and 17, Song ‘499 and Bonkohara ‘199 teach the devices as described in claims 5 and 14 above with the exception of the additional limitation wherein the heat dissipation device comprises a plurality of heat dissipation projections extending from the first surface of the main body of the heat dissipation device.
	However, Refai-Ahmed ‘805 teaches (FIG. 1) a heat dissipation device (30, 60, and 62) comprises a plurality of heat dissipation projections (60 and 62) extending from the first surface (bottom surface) of the main body (30) of the heat dissipation device to distribute heat uniformly in the device ([0042]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the heat dissipation device of Song ‘499 and Bonkohara ‘199 comprising a plurality of heat dissipation projections extending from the first surface of the main body of the heat dissipation device as taught by Refai-Ahmed ‘805 to distribute heat uniformly in the device.

Claims 18-20 and 22-24 are rejected under 35 U.S.C. 103 as being unpatentable over Song ‘499 in view of Wang ‘818 and Bonkohara ‘199.
With respect to claim 18, Song ‘499 teaches (FIG. 1) an integrated circuit assembly substantially as claimed, comprising:
a substrate (102) ([0019]);
a first integrated circuit device (112) having a first surface (116) and an opposing second surface (118), wherein the first integrated circuit device is electrically attached to the substrate (102) with a first plurality of device-to-substrate interconnects (122) extending between the first surface of the first integrated circuit device and the substrate ([0019]); and
a heat dissipation device (132) defining a fluid chamber (162), wherein at least a portion of the second surface (118) of the first integrated circuit device (112) is exposed to the fluid chamber (through ports 158) ([0021, 0023]).
Thus, Song ‘499 is shown to teach all the features of the claim with the exception of:
a second integrated circuit device having a first surface and an opposing second surface, wherein the first surface of the second integrated circuit device is electrically attached to the second surface of the first integrated circuit device with a plurality of device-to-device interconnects, wherein the first surface of the second integrated circuit device is electrically attached to the substrate with a second plurality of device-to-substrate interconnects extending between the first surface of the first integrated circuit device and the substrate and wherein at least a portion of the second plurality of device-to-substrate interconnects are positioned in a grouping;
a sealing structure surrounding the grouping of device-to-substrate interconnects;

wherein at least a portion of the second surface of the second integrated circuit device is exposed to the fluid chamber; and
at least one channel formed between the first surface of the second integrated circuit device and the substrate, wherein the at least one channel is open to the fluid chamber and wherein at least a portion of the first surface of the second integrated circuit device is exposed within the at least one channel.
However, Wang ‘818 teaches (FIG. 4A) a second integrated circuit device (110F.1) having a first surface (bottom surface) and an opposing second surface (top surface), wherein the first surface of the second integrated circuit device is electrically attached to the second surface (top surface) of the first integrated circuit device (110N) with a plurality of device-to-device interconnects (unnumbered), wherein the first surface of the second integrated circuit device is electrically attached to the substrate (120) with a second plurality of device-to-substrate interconnects (unnumbered) extending between the first surface of the first integrated circuit device and the substrate and wherein at least a portion of the second plurality of device-to-substrate interconnects are positioned in a grouping (the entirety of the second plurality of device-to-substrate interconnects comprise the grouping) ([0091]) to enable densely-packed multi-chip modules ([0012-0013]).
Further, Song ‘499 teaches (FIG. 1) a sealing structure (174) surrounding a grouping of interconnects (122); and an underfill material (124) disposed between the 
Still further, Bonkohara ‘199 teaches (FIG. 1) stacking a plurality of integrated circuit devices (11) on a substrate (10) such that at least a portion of a second surface (top surface) of a second integrated circuit device (11b) is exposed to a fluid chamber (S); and at least one channel (second arrow from the bottom) formed between a first surface (bottom surface) of the second integrated circuit device and the substrate (10), wherein the at least one channel is open to the fluid chamber and wherein at least a portion of the first surface of the second integrated circuit device is exposed within the at least one channel ([0048, 0055]) to suppress a rise in an operating temperature of a semiconductor device ([0001]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the integrated circuit assembly of Song ‘944 further comprising a second integrated circuit device having a first surface and an opposing second surface, wherein the first surface of the second integrated circuit device is electrically attached to the second surface of the first integrated circuit device with a plurality of device-to-device interconnects, wherein the first surface of the second integrated circuit device is electrically attached to the substrate with a second plurality of device-to-substrate interconnects extending between the first surface of the first integrated circuit device and the substrate and wherein at least a portion of the second plurality of device-to-substrate interconnects are positioned in a grouping as taught by Wang ‘818 to enable densely-packed multi-chip modules; to have formed the integrated circuit assembly of Song ‘944 and Wang 

With respect to claim 19, Song ‘944, Wang ‘818, and Bonkohara ‘199 teach the device as described in claim 18 above, but primary reference Song ‘944 does not explicitly teach the additional limitation wherein the at least one channel is defined by two opposing side walls extending between the first surface of the second integrated circuit device and the substrate, and wherein the grouping of device-to-substrate interconnects is disposed between the two opposing side walls.
However, Bonkohara ‘119 teaches (FIG. 1) a fluidic channel (second arrow from the bottom) formed between a second integrated circuit device (11b) and a substrate (10) ([0048, 0055]) to suppress a rise in an operating temperature of a semiconductor device ([0001]).  When applied to the device of Song ‘499, this would result in said channel being defined by two opposing side walls (defined by sealing structure 174) 
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the at least one channel of Song ‘499, Wang ‘818, and Bonkohara ‘199 defined by two opposing side walls extending between the first surface of the second integrated circuit device and the substrate, and wherein the grouping of device-to-substrate interconnects is disposed between the two opposing side walls as taught by Bonkohara ‘199 to suppress a rise in an operating temperature of a semiconductor device.

With respect to claim 20, Song ‘499, Wang ‘818, and Bonkohara ‘199 teach the device as described in claim 18 above, but primary reference Song ‘499 does not explicitly teach the additional limitation wherein the substrate further includes a recess and wherein at least a portion of the first integrated circuit device resides within the recess.
However, Wang ‘818 teaches (FIG. 3) a substrate (120) including a recess (390) to reduce the height of interconnects and thus improve electrical performance ([0085]).
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to have formed the substrate of Song ‘499, Wang ‘818, and Bonkohara ‘199 further including a recess and wherein at least a portion of the first integrated circuit device resides within the recess as taught by Wang ‘818 to reduce the height of interconnects and thus improve electrical performance.

With respect to claim 22, Song ‘499 teaches wherein the heat dissipation device (132) comprises a main body (134), having a first surface (136) and an opposing second surface (138), and a boundary wall (142) extending from the first surface of the main body ([0021]).
With respect to claim 23, Song ‘499 teaches wherein at least a portion of the boundary wall (142) of the heat dissipation device (132) is sealed (144) to the substrate (102) ([0021]).
With respect to claim 24, Song ‘499 teaches wherein the heat dissipation device (132) includes an input conduit (154) extending from the second surface (138) of the main body (134) to the first surface (136) of the main body, and an output port (168) extending from the first surface of the main body to the second surface of the main body ([0022-0023]).

Claim 25 is rejected under 35 U.S.C. 103 as being unpatentable over Song ‘499, Wang ‘818, and Bonkohara ‘199 as applied to claim 22 above, and further in view of Refai-Ahmed ‘805 for the same reasons set forth with respect to claims 8 and 17 above.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure: Eid et al. (US Patent Application Publication 2019/0385932); and .
Hu (US Patent Application Publication 2017/0229409); and Karhade et al. (US Patent Application Publication 2021/0305132) teach groupings of interconnects.
Arana et al. (US Patent Application Publication 2009/0057881); and Bernstein et al. (US Patent Application Publication 2009/0108435) teach fluidic channels under integrated circuit devices.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Christopher M. Roland whose telephone number is (571)270-1271. The examiner can normally be reached Monday-Friday, 10:00AM-7:00PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Yara Green can be reached on (571)270-3035. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and 
/C.M.R./Examiner, Art Unit 2893    

/EDUARDO A RODELA/Primary Examiner, Art Unit 2893